EXHIBIT 10.5

Domino’s Pizza®

Deferred Compensation Plan

Amended and Restated Effective: February 8, 2013



--------------------------------------------------------------------------------

PREAMBLE

This Domino’s Pizza Deferred Compensation Plan is amended and restated by
Domino’s Pizza LLC for the benefit of the directors and certain executive
Employees of Domino’s Pizza LLC and its affiliates, effective as of February 8,
2013. The purpose of this amendment and restatement is to allow directors of
Domino’s Pizza LLC and its affiliates to participate in the Plan. The Plan was
previously amended and restated, effective December 31, 2008, to conform the
Plan to the requirements of Section 409A of the Code.

The purpose of the Plan is to provide supplemental retirement income and to
permit Eligible Persons the option to defer receipt of certain compensation,
pursuant to the terms of the Plan. The Plan insofar as it may benefit employees
of Domino’s Pizza LLC and its affiliates is intended to be an unfunded deferred
compensation plan maintained for the benefit of a select group of management or
highly compensated employees under sections 201(2), 301(a)(3), 401(a)(1) and
4021(b)(6) of ERISA.

 

Page 2



--------------------------------------------------------------------------------

TABLE of CONTENTS

 

ARTICLE 1

  

DEFINITIONS

  

1.1- Definitions

     5   

ARTICLE 2

  

PARTICIPATION

  

2.1- Date of Participation

     8   

2.2- Initial Election Period

     8   

ARTICLE 3

  

AMOUNT OF DEFERRALS (AND EMPLOYER CREDITS IF ANY)

  

3.1- Salary Deferrals

     8   

3.2- Bonus Deferrals

     8   

3.3- Director Remuneration Deferrals

     9   

3.4- Timing

     9   

3.5- Employer Credits

     9   

3.5- Time of Transfer of Assets

     9   

ARTICLE 4

  

PARTICIPANTS’ ACCOUNTS

  

4.1- Individual Accounts

     9   

4.2- Accounting for Distributions

     10   

4.3- Designation of Notional Investment Options

     10   

ARTICLE 5

  

EARNINGS CREDITS

  

5.1- Manner of Determination

     10   

5.2- Notional Investment Decisions

     10   

ARTICLE 6

  

RIGHT TO BENEFITS

  

6.1- In General

     10   

6.2- Distribution Upon a Separation From Service

     10   

6.3- Distributions Upon Death

     11   

6.4- Distributions Upon a Change in Control

     11   

6.5- Payments at a Specified Time

     11   

6.6- Distributions Due to an Unforeseeable Emergency

     11   

6.7- Adjustment for Investment Experience

     12   

 

Page 3



--------------------------------------------------------------------------------

ARTICLE 7

  

DISTRIBUTION OF BENEFITS

  

7.1- Time and Form of Distribution Upon a Separation From Service or at a
Specified Time

     12   

7.2- Delay of Payment to Specified Employees Upon a Separation from Service

     13   

7.3- Change in Time or Method of Distribution

     13   

7.4- Notice to Trustee

     13   

7.5- Withholding; Employment Taxes

     13   

ARTICLE 8

  

AMENDMENT AND TERMINATION

  

8.1- Amendment by Employer

     13   

8.2- Retroactive Amendments

     14   

8.3- Plan Termination

     14   

8.4- Distribution Upon Termination of the Plan

     14   

ARTICLE 9

  

THE RABBI TRUST

  

9.1- Establishment of Rabbi Trust

     14   

ARTICLE 10

  

MISCELLANEOUS

  

10.1- Communication to Participants

     14   

10.2- Limitation of Rights

     15   

10.3- Spendthrift Provision

     15   

10.4- Facility of Payment

     15   

10.5- No Implied Rights

     15   

10.6- No Right to Employer Assets

     15   

10.7- No Employment Rights

     15   

10.8- Offset

     16   

10.9- Notices

     16   

10.10- Governing Law

     16   

ARTICLE 11

  

PLAN ADMINISTRATION

  

11.1- Powers and Responsibilities of the Administrator

     16   

11.2- Effect of Interpretation or Determination

     17   

11.3- Claims and Review Procedures

     17   

11.4- Plan’s Administrative Costs

     17   

11.5-Section 409A of the Code

     17   

 

Page 4



--------------------------------------------------------------------------------

Plan Provisions for the

Domino’s Pizza® Deferred

Compensation Plan

Article 1. Definitions.

1.1. Definitions. Wherever used herein, the following terms have the meanings
set forth below, unless a different meaning is clearly required by the context.
Wherever appropriate, the masculine may mean the feminine and the singular may
mean the plural or vice versa.

(a) “Account” means an account established on the books of the Company for the
purpose of recording amounts credited on behalf of a Participant and any
adjustments related thereto.

(b) “Administrator” means the Company or such other person or persons as may be
designated by the Company to be responsible for the administration of the Plan.
For purposes of interaction between the Company and any third party
administrator, the person that holds the title of Benefits Manager for the
Company shall be charged with communicating the Company’s direction regarding
the plan to such third party administrator.

(c) “Base Salary” means the salary earned by an Employee Participant before
employee elective deferrals into the Domino’s Pizza 401(k) Savings Plan and any
salary reductions under the Domino’s Employee Benefits Program.

(d) “Beneficiary” means the person or persons entitled under Section 7.1 to
receive benefits under the Plan upon the death of a Participant.

(e) “Bonus” means any bonus amount earned by an Employee Participant.

(f) “Board of Directors” or “Board” means the Board of Directors of Domino’s
Pizza LLC.

(g) “Bonus Deferral” means the Bonus amount elected by an Employee Participant
to be deferred as part of a Compensation reduction agreement pursuant to
Section 3.2 of the Plan.

(h) “Change in Control” means a change in the ownership or effective control of
Domino’s Pizza, Inc. or in the ownership of a substantial portion of the assets
of Domino’s Pizza, Inc., as those terms are defined in Treasury Regulations
Section 1.409A-3(i)(5).

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(j) “Company” means Domino’s Pizza LLC.

(k) “Compensation” means Base Salary, Bonus, and/or Director Remuneration.

 

Page 5



--------------------------------------------------------------------------------

(l) “Director” means any member of the board of directors of the Employer.

(m) “Director Remuneration” means the retainer and fees earned by a Director
from Domino’s Pizza, Inc., the publicly traded corporation of which the Company
is a subsidiary.

(n) “Director Remuneration Deferral” means the Director Remuneration amount
elected by a Director to be deferred as part of a Compensation reduction
agreement pursuant to Section 3.3 of the Plan.

(o) “Eligible Person means (i) a Director, or (ii) an Employee designated for
participation by the Compensation Committee of the Board of Directors who is a
member of a “select group of management or highly compensated employees” of the
Employer.

(p) “Employee” means any employee of the Employer.

(q) “Employer” means Domino’s Pizza LLC and any successors and assigns, unless
otherwise provided herein, and shall include any Related Employers adopting this
Plan.

(r) “Employer Credit” means that portion of an Account that is comprised of any
credits described in Section 3.5 of the Plan.

(s) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(t) “Participant” means any Eligible Person who elects to defer Compensation,
who receives an Employer Credit, and/or for whose benefit an Account is
maintained under the Plan.

(u) “Plan” means the plan established by the Employer as set forth herein, as
from time to time in effect.

(v) “Plan Year” means the 12-consecutive month period beginning January 1 and
ending December 31.

(w) “Related Employer” means any employer, other than the Employer named herein,
if the Employer and such other employer are members of a controlled group of
corporations (as defined in Section 414(b) of the Code) or an affiliated service
group (as defined in Section 414(m)), or are trades or businesses (whether or
not incorporated) which are under common control (as defined in Section 414(c)).

(x) “Salary Deferral” means the Base Salary amount elected by an Employee
Participant to be deferred as part of a Compensation reduction agreement
pursuant to Section 3.1 of the Plan.

(y) “Separation From Service” means a separation from service, within the
meaning of Treasury Regulations Section 1.409A-1(h), with the Employer and any
other company that would be treated as a single employer with the Employer under
the first sentence of Treasury Regulations Section 1.409A-1(h)(3); correlative
terms shall be construed to have a

 

Page 6



--------------------------------------------------------------------------------

corresponding meaning. The Company may, but need not, elect in writing, subject
to the applicable limitations under Section 409A, any of the special elective
rules prescribed in Treasury Regulations Section 1.409A-1(h) for purposes of
determining whether a “separation from service” has occurred. Any such written
election will be deemed a part of the Plan. As applied to any deferral under the
Plan, the term “Separation from Service” shall be construed and applied without
regard to any later modifications of such term that if applied to such deferral
would result in an impermissible acceleration or other impermissible change in
payment timing under Section 409A of the Code, as determined by the
Administrator.

(z) “Specified Employee” means an individual who is determined by the
Administrator to be a specified employee as defined in subsection (a)(2)(B)(i)
of Section 409A of the Code. The Administrator may, but need not, elect in
writing, subject to the applicable limitations under Section 409A of the Code,
any of the special elective rules prescribed in Section 1.409A-1(i) of the
Treasury Regulations for purposes of determining “specified employee” status.
Any such written election shall be deemed part of the Plan. Notwithstanding the
foregoing, the “specified employee effective date” (as that term is defined in
Section 1.409A-1(i)(4) of the Treasury Regulations) for any Participant
identified as a Specified Employee as of December 31, 2013 or any earlier
December 31 shall be January 1 of the following calendar year; the “specified
employee effective date” (as so defined) for any Participant identified as a
Specified Employee as of December 31, 2014 or any later December 31 shall be
April 1 of the following calendar year; and any Participant designated as a
Specified Employee as of December 31, 2013 shall be treated as a Specified
Employee from January 1, 2014 through March 31, 2015.

(aa) “Specified Time” has the meaning set forth in Section 6.5.

(bb) “Trust” means the irrevocable trust established pursuant to Article 9 of
the Plan.

(cc) “Trustee” means the corporation or individuals named in the agreement
establishing the Trust and such successor and/or additional trustees as may be
named in accordance with the provisions of such agreement.

(dd) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Treasury Regulations
Section 1.409A-3(i)(3)(i)) of the Participant, loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster), or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Some examples may include the imminent foreclosure of or eviction
from the Participant’s primary residence, the need to pay for medical expenses,
including nonrefundable deductibles, as well as for the costs of prescription
drug medication and finally, the need to pay for the funeral expenses of a
spouse, a beneficiary or a dependent (as defined in Treasury Regulations
Section 1.409A-3(i)(3)(i)). Except as otherwise provided in this
Section 1.1(dd), the purchase of a home and the payment of college tuition are
not unforeseeable emergencies. The foregoing requirements shall be met only if,
as determined under regulations of the U.S. Secretary of the Treasury, the
amounts distributed with respect to

 

Page 7



--------------------------------------------------------------------------------

such an emergency do not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such emergency is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).

(ee) “Valuation Date” means the last day of the Plan Year and such other date(s)
as may be designated by the Administrator.

Article 2. Participation.

2.1. Date of Participation. Except as provided in Section 2.2, an Eligible
Person will generally be eligible to defer Compensation with respect to any
amounts earned in a subsequent Plan Year (and, in limited circumstances, certain
Bonus amounts that constitute “performance-based compensation” earned in the
current Plan Year as further described in Section 3.4 below) provided a timely
election to defer such amounts is made in accordance with Section 3.4. The
Administrator in its discretion may permit separate deferral elections under
this Article 2 for separate types of Compensation (including, without
limitation, in the case of a Director, separate elections for retainers and
other Director Remuneration).

2.2. Initial Election Period. For any individual who first becomes an Eligible
Person after the normal deferral election deadline under the Plan (including,
without limitation, any Director who becomes an Eligible Person by reason of the
amendment and restatement of the Plan effective February 8, 2013), the
Administrator, in its sole discretion, may permit such Employee or Director to
make an initial election within 30 days after the date he becomes an Eligible
Person, to defer Compensation earned subsequent to the election. Other than as
provided in the last sentence of Section 3.4 below, any election under this
Section 2.2 will apply (i) with respect to any Director retainer, only to
retainers for calendar quarters beginning after the election, and (ii) with
respect to any Bonus, only to that portion of the Bonus which equals the total
amount of the Bonus for the performance measurement period multiplied by the
ratio of the number of days remaining in the performance measurement period
after the election, over the total number of days in the performance measurement
period. An initial deferral election under this Section 2.2 shall only be
available to the extent it complies with Treasury Regulations
Section 1.409A-2(a)(7).

Article 3. Amount of Deferrals (and Employer Credits if any).

3.1. Salary Deferrals. Each Participant who is an Employee may elect to execute
a Compensation reduction agreement with the Employer to reduce his Base Salary
for the Plan Year by a specified percentage determined by the Administrator, not
to exceed forty percent (40%) of his Base Salary in whole number multiples of
one percent (1%).

3.2. Bonus Deferrals. Each Participant who is an Employee may also elect to
execute a Compensation reduction agreement with the Employer to reduce his Bonus
by a specified percentage determined by the Administrator, not to exceed eighty
percent (80%) of his Bonus in whole number multiples of one percent (1%).

 

Page 8



--------------------------------------------------------------------------------

3.3. Director Remuneration Deferrals. Each Participant who is a Director may
elect to execute a Compensation reduction agreement with the Employer to reduce
his Director Remuneration for the Plan Year by a specified percentage determined
by the Administrator, not to exceed one-hundred percent (100%) of his Director
Remuneration in whole number multiples of ten percent (10%).

3.4. Timing. Except as otherwise permitted under Section 2.2 for initial
elections or as otherwise permitted under this Section 3.4, a Participant’s
Compensation reduction agreement must be executed and shall become irrevocable
by no later than the December 31 preceding the Plan Year for Compensation
payable with respect to services rendered after such date through the following
December 31. Notwithstanding the foregoing, to the extent a deferral election
relates to any portion of a Bonus that constitutes “performance-based
compensation” within the meaning of Treasury Regulations Section 1.409A-1(e),
the Participant may make the irrevocable election to defer such
performance-based compensation on or before the date that is six months before
the end of the performance period, provided that the Participant performs
services continuously from (i) the later of (x) the beginning of the performance
period and (y) the date the performance criteria are established through
(ii) the date such election is made, and provided further that in no event may
an election to defer performance-based compensation be made after such
compensation is readily ascertainable (as determined in accordance with Treasury
Regulations Section 1.409A-2(a)(8)). Subject to such rules as the Administrator
may prescribe, any election may be made electronically or in writing.

An agreement to defer Compensation for a Plan Year may be changed at any time
prior to the applicable deferral deadline, subject to such additional
limitations as the Administrator may prescribe. If a Participant fails to make
an election for any Plan Year, the Participant’s election for the prior Plan
Year will be cancelled and will not apply for the following Plan Year.

3.5. Employer Credits. From time to time the Employer may, but is not required
to, credit (an “Employer Credit”) to a Participant’s Account for a Plan Year an
amount (determined in the sole discretion of the Employer by written action of
its Board of Directors) in addition to any credits in respect of deferrals under
Section 3.1, Section 3.2 and/or Section 3.3. The portion of a Participant’s
Account reflecting vested Employer Credits shall be distributed to the
Participant in the form and at the time elected by the Participant in accordance
with Article 7.

3.6. Time of Transfer of Assets. The Company will from time to time transfer
assets to the Trustee to be held in trust for the purposes and subject to the
rules set forth in the trust agreement.

Article 4. Participants’ Accounts.

4.1. Individual Accounts. The Administrator will establish and maintain an
Account for each Participant which will reflect Salary Deferrals, Bonus
Deferrals, Director Remuneration Deferrals and any Employer Credits credited to
the Account in respect of the Participant plus credits as described in Article 5
below. The Administrator will establish and maintain such other accounts and
records as it decides in its discretion to be reasonably required or appropriate
to discharge its duties under the Plan. Participants will be furnished
statements of their Account values at least quarterly during each Plan Year. A
Participant shall at all times have a

 

Page 9



--------------------------------------------------------------------------------

nonforfeitable right to that portion of his Account attributable to Salary
Deferrals, Bonus Deferrals or Director Remuneration Deferrals, as adjusted for
notional investment return and distributions. The Administrator shall determine
the vesting terms that apply to any Employer Credits and related adjustments.

4.2. Accounting for Distributions. A distribution to a Participant or to a
Participant’s Beneficiary(ies) shall be charged to the Participant’s Account as
of that date.

4.3. Designation of Notional Investment Options. The Administrator shall have
the discretion to designate the range of investment options that shall be
available for purposes of determining how Account balances are to be adjusted
for notional investment experience. The Administrator may change the notional
investment options available to Participants at any time and from time to time,
without approval from the Participants. Any such change of notional investment
options shall become effective as determined by the Administrator in its sole
discretion.

Article 5. Earnings Credits.

5.1. Manner of Determination. Notional earnings and other notional
investment-related adjustments with respect to the Accounts of Participants
shall be determined as though the Accounts were invested and reinvested in the
eligible investments selected by the Administrator in the proportions designated
by the Participant pursuant to Section 5.2 and adjusted at least quarterly based
on the current fair market value.

5.2. Notional Investment Decisions. The notional investments of Accounts shall
be as directed by the Administrator except to the extent the Administrator
authorizes Participants to direct the notional investment of their respective
Accounts. In each case the adjustment of Accounts for notional investment
experience shall be subject to such rules, restrictions and limitations as the
Administrator may determine.

Article 6. Right to Benefits.

6.1. In General. Each Participant who is an Employee will receive a distribution
of his vested Account, to the extent not previously distributed, on the earliest
to occur of a Separation From Service, death, a Change in Control, and a
Specified Time (if a Specified Time is so elected by the Participant pursuant to
Section 6.5). Each Participant who is a Director will receive a distribution of
his vested Account on the earliest to occur of (i) the later of (a) a Separation
From Service and (b) a Specified Time (if a Specified Time is so elected by the
Participant pursuant to Section 6.5), (ii) death, and (iii) a Change in Control.
Distributions will also be available in the event of an Unforeseeable Emergency
pursuant to Section 6.6.

6.2. Distributions Upon a Separation From Service. If a Participant who is an
Employee has a Separation From Service, or if a Participant who is a Director
has a Separation From Service that occurs at or after any Specified Time elected
by the Director pursuant to Section 6.5, the balance of the Participant’s vested
Account will be distributed to him in accordance with Article 7. If a
Participant who is a Director has a Separation From Service that occurs before
any Specified Time elected by the Director pursuant to Section 6.5, the balance
of the Participant’s vested Account will not be distributed to him until the
Specified Time in accordance with Article 7 (or, if earlier, until death or a
Change of Control).

 

Page 10



--------------------------------------------------------------------------------

6.3. Distributions Upon Death. If a Participant dies, his designated Beneficiary
or Beneficiaries will be entitled to receive the balance of his vested Account,
calculated as of the date of the distribution due to death. Distribution to the
Beneficiary or Beneficiaries will be made in a lump sum payment within sixty
(60) days of the Participant’s death.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries by giving notice to the
Administrator on a form prescribed by or acceptable to the Administrator. If
more than one person is designated as the Beneficiary, their respective
interests shall be as indicated on the designation form.

Except as the Administrator may otherwise determine, a copy of the death
certificate or other sufficient documentation must be filed with and approved by
the Administrator. If upon the death of the Participant there is, in the opinion
of the Administrator, no designated Beneficiary, the balance of the vested
Account will be paid to his surviving spouse or, if none, to his estate (such
spouse or estate shall be deemed to be the Beneficiary for purposes of the
Plan).

6.4. Distributions Upon a Change in Control. Upon a Change in Control, the
Employer shall pay to the Participant in a lump sum payment the balance of the
Participant’s vested Account, calculated as of the date of the distribution due
to a Change in Control. Such lump sum payment shall be made within sixty
(60) days of the Change in Control, and any adjustments to the Participant’s
Account as a result of the application of Paragraph 5.2 above, shall be made
based upon the distribution date.

6.5. Payments at a Specified Time. A Participant may elect to have all or a
portion of his vested Account distributed or commence to be distributed on a
specified date or pursuant to a fixed schedule designated by the Participant in
accordance with Article 7 (each, a “Specified Time”); provided, however, that
should a Separation From Service (in the case of a Participant who is an
Employee), the Participant’s death, or a Change in Control occur before the
payments commence or before commenced payments have completed, the distribution
provisions under Section 6.2, 6.3 or 6.4, as applicable, shall control. Amounts
are payable at a Specified Time if objectively determinable amounts are payable
at a date or dates that are objectively determinable at the time the amount is
deferred, in accordance with Treasury Regulations Section 1.409A-3(i)(1).

6.6. Distributions Due to an Unforeseeable Emergency. A Participant may request
a distribution from his vested Account in the event of an Unforeseeable
Emergency. The request to take a distribution shall be made by completing a form
provided by and filed with the Administrator. If the Administrator determines in
its sole discretion that an Unforeseeable Emergency has arisen, prior to any
distributions, the Administrator will first require that all outstanding Salary
Deferrals, Bonus Deferrals, and/or Director Remuneration Deferrals deferred
pursuant to Sections 3.1, 3.2, or 3.3 be cancelled. If the Administrator
determines that the requested distribution is for the purpose of meeting an
Unforeseeable Emergency in accordance with Section 1.1(dd) of the Plan, and that
the requested distribution is necessary to relieve the Unforeseeable Emergency
even after the cancellation of outstanding deferral election(s), then the

 

Page 11



--------------------------------------------------------------------------------

amount determined by the Administrator, sufficient to meet the Unforeseeable
Emergency in accordance with Section 1.1(dd) of the Plan, shall be paid in a
single cash lump sum as soon as practicable. Once a Participant’s deferral
election(s) is cancelled under this Section 6.6, a Participant may not elect to
again defer Compensation with respect to the Plan Year in which the cancellation
occurs, but may elect deferrals with respect to the next Plan Year’s
Compensation in accordance with Section 3.4.

6.7. Adjustment for Investment Experience. If any distribution under this
Article 6 is not made in a single payment, the amount remaining in the Account
after the distribution will continue to be subject to adjustment for notional
investment experience until distributed.

Article 7. Distribution of Benefits.

7.1. Time and Form of Distribution Upon a Separation From Service or at a
Specified Time. To the extent a payment will be made upon a Separation From
Service or at a Specified Time, the Participant shall be paid in the form he
elected at the time of deferral pursuant to Article 3, from the options below:

(a) A lump sum payment within sixty (60) days of such event;

(b) A lump sum payment within sixty (60) days of the beginning of the calendar
year following the occurrence of such event; or

(c) Annual or quarterly installments commencing on the first day of the next
calendar year following the applicable event described above, payable over a
period of not less than one (1) year or more than ten (10) years. The
Administrator shall determine the amount of each installment by multiplying the
balance of the Participant’s vested Account on the date it is scheduled to be
paid by a fraction, the numerator of which is one (1) and denominator of which
is the number of unpaid installments (e.g., the Employer or Trustee shall
distribute 1/10th of the amounts credited to the Participant for the first
annual installment, and 1/9th of the amounts credited to the Participant for the
second installment, and so on). For these purposes, the right to a series of
installment payments shall be treated as a right to a single payment.

Subject to Section 7.2 below, and absent the earlier death of the Participant or
a Change in Control, (i) if a Participant does not elect a Specified Time, the
balance of the Participant’s vested Account will be distributed in cash, in a
lump sum payment within sixty (60) days following his Separation From Service;
(ii) if a Participant who is an Employee elects a Specified Time, but fails to
elect a form of payment described in clauses (a), (b), and (c) above, the
balance of the Participant’s vested Account will be distributed in cash, in a
lump sum payment within sixty (60) days following the earlier of his Separation
From Service and the Specified Time; and (iii) if a Participant who is a
Director elects a Specified Time, but fails to elect a form of payment described
in clauses (a), (b), and (c) above, the balance of the Participant’s vested
Account will be distributed in cash, in a lump sum payment within sixty
(60) days following the later of his Separation From Service and the Specified
Time. The amount of any distribution pursuant to this paragraph will be
calculated as of the date of the distribution.

 

Page 12



--------------------------------------------------------------------------------

7.2. Delay of Payment to Specified Employees Upon a Separation From Service. A
distribution (or commencement of installments) to a Specified Employee that is
to be paid upon a Separation From Service shall be delayed until the first day
of the seventh month following the month containing the date of Separation From
Service (or until death, if earlier). In the case of installments, the second
installment will be paid on the anniversary of the first installment (and, in
the case of quarterly payments, the second installment shall be delayed by three
months), and each subsequent installment will be paid on each such anniversary
thereafter (i.e., as originally scheduled).

7.3. Change in Time or Method of Distribution. A Participant’s election with
respect to the time and manner of distribution may be modified and/or delayed by
the Participant according to the following rules:

(a) The subsequent election shall take effect not earlier than twelve
(12) months after the date on which the subsequent election is made;

(b) Except in the case of the Participant’s death, the payment with respect to
which an election is made must be deferred for a period of at least five
(5) years from the date the payment otherwise would have been made; and

(c) In the case of a distribution made on account of a Specified Time under
Section 6.5, such election may not be made less than twelve (12) months prior to
the date of the first scheduled payment.

7.4. Notice to Trustee. The Administrator will notify the Trustee in writing
whenever any Participant or Beneficiary is entitled to receive benefits under
the Plan. The Administrator’s notice shall indicate the form, amount and
frequency of benefits that such Participant or Beneficiary shall receive.

7.5. Withholding; Employment Taxes. To the extent required by the law in effect
at the time payments are made, the Employer shall withhold any taxes required to
be withheld by any Federal, state or local government. Pursuant to Code
Section 3121(v), FICA taxes are due and payable at the time of deferral rather
than at the time of distribution to the Participant. Accordingly, at the time of
deferral, each Participant will be required to pay to the Employer, either by
payroll deduction or check, the Participant’s share of FICA taxes due and
payable. In the event of any Employer Credit under Section 3.5, the
Administrator may satisfy any FICA withholding (at the time of such Credit or in
connection with any later vesting) either by reducing other wage payments made
to the Participant or by reducing the Account in a manner consistent with the
Treasury Regulations under Section 409A of the Code.

Article 8. Amendment and Termination.

8.1. Amendment by Employer. The Company reserves the authority to amend or
restate the Plan. Any changes are to be effective on the effective date of such
amendment or restatement. Notwithstanding any such change, no Participant’s
Account shall be reduced below the amount to which the Participant would have
been entitled if he had voluntarily left the employ of the Employer immediately
prior to the date of the change. The Company may from time to time make any
amendment to the Plan that may be necessary to satisfy the Code or ERISA. Except
as the Compensation Committee of the Board or the Compensation Committee of the
Board of Directors of Domino’s Pizza, Inc. may otherwise determine, and subject
to such

 

Page 13



--------------------------------------------------------------------------------

restrictions and limitations as the aforesaid Compensation Committee or the
Board may impose, the President and Chief Executive Officer, the Executive Vice
President and Chief Financial Officer, the Executive Vice President and General
Counsel, or the Executive Vice President of PeopleFirst of the Company may
exercise the Company’s authority and powers under this Section 8.1 on behalf of
the Company; provided, that except upon authorization from the aforesaid
Compensation Committee, or the Board, no such officer may amend the Plan (i) in
any way that affects such officer’s own rights or benefits except as incidental
to a nondiscriminatory change affecting all similarly situated Participants, or
(ii) to increase materially the benefits under, or the costs to the Company of,
the Plan.

8.2. Retroactive Amendments. An amendment made by the Company in accordance with
this Section may be made effective on a date prior to the first day of the Plan
Year in which it is adopted if such amendment is necessary or appropriate to
enable the Plan and Trust to satisfy the applicable requirements of the Code or
ERISA or to conform the Plan to any change in federal law or to any regulations
or ruling thereunder. Any retroactive amendment by the Company shall be subject
to the provisions of Section 8.1.

8.3. Plan Termination. The Company has adopted the Plan with the intention and
expectation that it will be continued indefinitely. However, the Company has no
obligation or liability whatsoever to maintain the Plan for any length of time
and may discontinue or terminate the Plan at any time by written notice
delivered to the Participants without any liability hereunder for any such
discontinuance or termination.

8.4. Distribution Upon Termination of the Plan. Upon termination of the Plan, no
further contributions shall be made to the Plan. Accounts of Participants shall
not be distributed at the time of termination but shall be maintained and
continue to be governed by the Plan until paid out in accordance with the terms
of the Plan, provided, however, that the Employer may elect to accelerate the
time and form of payment, or make a payment under the Plan, where the
acceleration of the payment is made pursuant to a termination and liquidation of
the Plan in accordance with Treasury Regulations Section 1.409A-3(j)(4)(ix).

Article 9. The Rabbi Trust.

9.1. Establishment of Rabbi Trust. The Company has established the Trust, in
accordance with the terms and conditions as set forth in the Trust Agreement
between the Company and Fidelity Management Trust Company, dated as of
February 1, 1999, as from time to time in effect, under which assets are held,
administered and managed, subject to the claims of the Company’s creditors in
the event of the its insolvency, until paid to Participants and their
Beneficiaries as specified in the Plan. The Trust is intended to be treated as a
grantor trust under the Code, and the establishment of the Trust is not intended
to cause Participants to realize current income on amounts contributed thereto.

Article 10. Miscellaneous.

10.1. Communication to Participants. The Plan, along with any amendments, will
be provided to each Participant by the Administrator upon request. Participants
shall have no right to receive Plan documentation or information that is not
applicable to their participation in the Plan.

 

Page 14



--------------------------------------------------------------------------------

10.2. Limitation of Rights. None of the establishment of the Plan and the Trust,
any amendment thereof, the creation of any fund or account, or the payment of
any benefits will be construed as giving to any Participant or other person any
legal or equitable right against the Employer, Administrator or Trustee, except
as provided herein; and in no event will the terms of employment or service of
any Participant be modified or in any way affected hereby.

10.3. Spendthrift Provision. The benefits provided hereunder will not be subject
to alienation, assignment, garnishment, attachment, execution or levy of any
kind, either voluntarily or involuntarily, and any attempt to cause such
benefits to be so subjected will not be recognized, except to such extent as may
be required by law.

10.4. Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may direct the Trustee to disburse such payments
to a person or institution designated by a court which has jurisdiction over
such recipient or a person or institution otherwise having the legal authority
under State law for the care and control of such recipient. The receipt by such
person or institution of any such payments therefore, and any such payment to
the extent thereof, shall discharge the liability of the Trust for the payment
of benefits hereunder to such recipient.

10.5. No Implied Rights. Neither the establishment of the Plan nor any amendment
or restatement thereof shall be construed as giving any Participant,
Beneficiary, or any other person any legal or equitable right unless such right
shall be specifically provided for in the Plan or conferred by specific action
of the Employer in accordance with the terms and provisions of the Plan. Except
as expressly provided in this Plan, the Employer shall not be required or be
liable to make any payment under this Plan.

10.6. No Right to Employer Assets. Neither the Participant nor any other person
shall acquire by reason of the Plan any right in or title to any assets, funds
or property of the Employer whatsoever including, without limiting the
generality of the foregoing, any specific funds, assets, or other property which
the Employer, in its sole discretion, may set aside in anticipation of a
liability hereunder. Any benefits which become payable hereunder shall be paid
from the general assets of the Employer. Participants and Beneficiaries shall
have the status of general unsecured creditors of the Employer. The Participant
shall have only a contractual right to the amounts, if any, payable hereunder
unsecured by any asset of the Employer. Nothing herein contained in the Plan
constitutes a guarantee by the Employer that the assets of the Employer shall be
sufficient to pay any benefit to any person.

10.7. No Employment Rights. Nothing herein shall constitute a contract of
employment or of continuing service or in any manner obligate the Employer to
continue the services of the Participant, or obligate the Participant to
continue in the service of the Employer, or as a limitation of the right of the
Employer to discharge any of its employees, with or without cause. Nothing
herein shall be construed as fixing or regulating the compensation payable to
the Participant.

 

Page 15



--------------------------------------------------------------------------------

10.8. Offset. If, at the time payments or installments of payments are to be
made hereunder, the Participant or the Beneficiary or both are indebted or
obligated to the Employer, then the payments remaining to be made to the
Participant or the Beneficiary or both may, at the discretion of the Employer in
a manner intended to comply with the requirements of Section 409A, as
applicable, be reduced by the amount of such indebtedness or obligation,
provided, however, that an election by the Employer not to reduce any such
payment or payments shall not constitute a waiver of its claim for such
indebtedness or obligations.

10.9. Notices. Any notice or other communication in connection with this Plan
shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case of a letter, three
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified:

(a) If it is sent to the Employer or Administrator, it will be at the address
specified by the Employer;

Domino’s Pizza LLC

30 Frank Lloyd Wright Drive

Ann Arbor, MI 48105

Attention: Benefit Manager

(b) If it is sent to the Trustee, it will be sent to the address set forth in
the Trust Agreement; or, in each case at such other address as the addressee
shall have specified by written notice delivered in accordance with the
foregoing to the addresser’s then effective notice address.

10.10. Governing Law. The Plan will be construed, administered and enforced
according to applicable provisions of ERISA, and to the extent not preempted
thereby, the laws of the State of Michigan.

Article 11. Plan Administration.

11.1. Powers and Responsibilities of the Administrator. The Administrator has
the full power and authority and the full responsibility to administer the Plan
in all of its details. The Administrator’s powers and responsibilities include,
but are not limited to, the following:

(a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

(b) To interpret the Plan;

(c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

(d) To administer the claims and review procedures specified in Section 11.3;

(e) To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;

(f) To determine the person or persons to whom such benefits will be paid;

 

Page 16



--------------------------------------------------------------------------------

(g) To authorize the payment of benefits;

(h) To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;

(i) To construe and administer the Plan as necessary to comply with the
requirements of Section 409A of the Code and the Treasury Regulations thereunder
and guidance related thereto, subject to Section 11.5 below;

(j) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan; and

(k) By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan.

11.2. Effect of Interpretation or Determination. Any interpretation or
determination by the Administrator with respect to the Plan shall be final,
binding and conclusive upon all persons in the absence of clear and convincing
evidence that the Administrator acted arbitrarily and capriciously.

11.3. Claims and Review Procedures. The Administrator will prescribe procedures
under Section 503 of ERISA for the administration of claims for benefits and
appeals from denials of claims, which procedures (as from time to time amended
and in effect) will be deemed a part of the Plan and incorporated herein.

11.4. Plan’s Administrative Costs. The Employer shall pay all reasonable costs
and expenses (including legal, accounting, and employee communication fees)
incurred by the Administrator and the Trustee in administering the Plan and
Trust Fund.

11.5. Section 409A of the Code. The Company intends that the Plan comply with
the requirements of Section 409A of the Code (including all applicable
transition relief, regulations, and other IRS guidance thereunder) and shall be
operated and interpreted consistent with that intent. Notwithstanding the
foregoing, the Company makes no representation that the Plan complies with
Section 409A of the Code and none of the Company, the Employer, or any employee
or director acting on behalf of the Employer under the Plan shall have any
liability to any Participant or Beneficiary for any failure to comply with
Section 409A of the Code.

 

Page 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer by its duly authorized officer(s), has caused
this Plan to be adopted on the 8th day of February, 2013.

 

DOMINO’S PIZZA LLC By:  

/s/ Michael T. Lawton

Name:   Michael T. Lawton Title:   Executive Vice President and Chief Financial
Officer

 

Page 18